PER CURIAM.
A jury convicted movant of possession of a controlled substance and receiving stolen property. The trial court sentenced him to concurrent fourteen year terms. In an opinion handed down on July 18, 1995, this court affirmed. State v. Shepherd, 903 S.W.2d 230 (Mo.App.E.D.1995).
Movant did not file his pro se Rule 29.15 motion until August 28,1995, six weeks after the direct appeal opinion. When a direct appeal is taken, Rule 29.15(b) requires the motion to be filed “within thirty days after the filing of the transcript” in the direct appeal.
The motion court dismissed movant’s Rule 29.15 motion as untimely filed. Day v. State, 770 S.W.2d 692 (Mo. banc 1989). No error of law appears.
An opinion would have no precedential value. The motion court’s judgment is affirmed.